             Case 3:19-mj-00058-KM Document 4 Filed 07/29/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,

                                                 CRIMINAL ACTION NO. 3:19-MJ-58

        v.                                               (MEHALCHICK, M.J.)

 Corey Slusser,

                       Defendant



                                          ORDER

       AND NOW, this 29th day of July, 2019, Corey Slusser having been brought in front

of the undersigned pursuant to a warrant issued by the Department of the Army, and having

been advised of his rights, is hereby detained pursuant to 18 U.S.C. § 3182 until arrangement

for transfer to the Department of the Army is arranged. A review of detention hearing is

scheduled for Friday, August 2, 2019 at 11:00 AM.



Dated: July 29, 2019                                     s/ Karoline Mehalchick
                                                         KAROLINE MEHALCHICK
                                                         United States Magistrate Judge
